Listing Report:Supplement No. 122 dated Dec 14, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 407991 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $25,000.00 Prosper Rating: D Auction Duration: 7 days Term: 36 months Estimated loss: 10.0% Starting lender yield: 28.40% Starting borrower rate/APR: 29.40% / 31.77% Starting monthly payment: $1,053.09 Auction yield range: 11.20% - 28.40% Estimated loss impact: 10.71% Lender servicing fee: 1.00% Estimated return: 17.69% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 6 First credit line: Apr-1999 Debt/Income ratio: 47% Credit score: 740-759 (Dec-2009) Current / open credit lines: 12 / 11 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 26 Length of status: 2y 3m Amount delinquent: $0 Revolving credit balance: $12,770 Occupation: Sales - Commission Public records last 12m / 10y: 0/ 0 Bankcard utilization: 44% Stated income: $75,000-$99,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 0 Screen name: GCharlow Borrower's state: Texas Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Business Start Up Purpose of loan:This loan will be used to expand our growing financial coaching business.? As you know, there has never been a better time to get your financial life in order than now. Many Americans have lost their jobs or are afraid of it happening soon.I work with my clients to get their financial lives in order so they can plan ahead for the future and not have to worry as much.The economy is showing signs of improvement, but we are still not out the woods yet, so the services that we provide are very relevant for our clients. These additional funds will allow us to reach more clients, and thus provide more opportunities for people to get control of their financial future. My financial situation:I am a good candidate for this loan because I have great credit and I take pride in always paying my bills on time.My financial situation:I am a good candidate for this loan because I have great credit and I take pride in always paying my bills on time.My financial situation:I am a good candidate for this loan because I have great credit and I take pride in always paying my bills on time.My financial situation:I am a good candidate for this loan because I have great credit and I take pride in always paying my bills on time. Information in the Description is not verified. Borrower Payment Dependent Notes Series 417365 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $3,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 18.0% Starting lender yield: 21.00% Starting borrower rate/APR: 22.00% / 24.26% Starting monthly payment: $114.57 Auction yield range: 17.20% - 21.00% Estimated loss impact: 19.19% Lender servicing fee: 1.00% Estimated return: 1.81% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 5 First credit line: Sep-1992 Debt/Income ratio: 47% Credit score: 680-699 (Nov-2009) Current / open credit lines: 9 / 8 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 34 Length of status: 6y 2m Amount delinquent: $0 Revolving credit balance: $9,166 Occupation: Other Public records last 12m / 10y: 0/ 0 Bankcard utilization: 72% Stated income: $50,000-$74,999 Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 3 Screen name: cubfan1974 Borrower's state: Illinois Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 12 ( 100% ) 680-699 (Latest) Principal borrowed: $2,000.00 < mo. late: 0 ( 0% ) 720-739 (Jul-2008) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 12 Description Just bought a house, waiting on IRS Purpose of loan:This loan will be used to? I just?purchased a new house, just like the government wanted us to do.? I have already completed and filed an amended tax return for 2008, which would allow me to get the $8000 tax refund.? After calling today the IRS told me that it could be 16-20 weeks (which it has already been ten?for me) as they are very overwhelmed with the returns.? Although they could not tell me when it would be processed, I know its coming.? In the mean time, we purchased a new house, did some basic repairs that I put on my American Express card that I need to pay off.? In fact all my debt will be paid off with this money.? Once I get the $8000 I will immediatly use that to pay off?this loan.??Then I will be free from the burden!!!? AND I WILL NOT use my credit cards again.? I will keep one for emergency's but that would be rare if at all.? And no joke, I hate being in this situation asking for money.? I am here to get rid of this on my own once and for all!? My financial situation:I am a good candidate for this loan because? I will pay this back on time every month.? I put extra money towards this when I can and I am?honest,?caring, professional,?understanding and responsible.? I have grown so much to understand that no matter what, debt is my responsibility not someone else?s.?The reason for the drop in my credit score is because of this amount on my credit card which I will be paying off.? I am a new homeowner!? Very proud of that!? I was able to secure a mortgage rate of 5.25% too!? YEAH!? Information in the Description is not verified. Borrower Payment Dependent Notes Series 434017 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $3,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 18.0% Starting lender yield: 34.00% Starting borrower rate/APR: 35.00% / 37.45% Starting monthly payment: $135.71 Auction yield range: 17.20% - 34.00% Estimated loss impact: 20.01% Lender servicing fee: 1.00% Estimated return: 13.99% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 4 First credit line: Jan-2003 Debt/Income ratio: 36% Credit score: 640-659 (Nov-2009) Current / open credit lines: 8 / 8 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 10 Length of status: 0y 9m Amount delinquent: $0 Revolving credit balance: $11,030 Occupation: Skilled Labor Public records last 12m / 10y: 0/ 0 Bankcard utilization: 97% Stated income: $1-$24,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 4 Screen name: order-tent Borrower's state: Texas Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description paying off my credit cards Purpose of loan:to payoff credit cardsMy financial situation:Monthly net income: $ make about 400-600 weeklyMonthly expenses: $ ??Housing: $0 - live with family, does own a house but sister pay the house bill??Insurance: $
